94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold OWEN, Plaintiff-Appellant,andGerald David OWEN, Plaintiff,v.Danny HOLDEN, Deputy;  David D. Jones, Former FBI Agent;Stanley R. Keel, FBI Agent;  Max O. Cogburn, FormerAssistant United States Attorney;  Kenneth D. Bell,Assistant United States Attorney;  Frederick D. Hess,Director, Office of Enforcement Operations;  CitizensTelephone Company, and its employees;  John M. Quigley, FBIAgent, Defendants-Appellees.
No. 96-6461.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Harold Owen, Appellant Pro Se.  Tyrus Vance Dahl, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina;  Clifford Carson Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina;  Michael Kernodle Pratt, RAMSEY, HILL, SMART, RAMSEY & PRATT, P.A., Brevard, North Carolina, for Appellees.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the order dismissing his civil complaint claiming that he was subjected to an unlawful wiretap.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Owen v. Holden, No. CA-93-139 (W.D.N.C. Jan. 31 & Feb. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED